Title: From Thomas Jefferson to Nathaniel Burwell, 6 September 1788
From: Jefferson, Thomas
To: Burwell, Nathaniel


          
            
              Sir
            
            Paris Sep. 6. 1788.
          
          The perfect confidence reposed in you by Mr. and Mrs. Paradise has induced them to ask your friendly aid in the following case. When making the arrangements in their affairs which have been communicated to you, they had occasion to shew me the original of their marriage settlement. I observed on it no proofs that it had been recorded in our courts, nor did they suppose it had. They have desired me therefore to send you the inclosed copy, and beg you would satisfy yourself whether it has been recorded in Virginia? If it has not, then to advise with counsel whether any new execution of the same or a similar instrument, made under any and what formalities, could supply the defect of the record, and whether in any event, an amicable suit in Chancery might not be made to establish this instrument? Both are disposed to do  whatever may be necessary for this purpose. The incertainty whether I may not be absent from Paris about the time your answer would come, induces me to ask you to address it to Mr. Paradise to the care of Mr. Anderson merchant in London. I am happy that this little commission furnishes me occasion to assure you of the sentiments of esteem & respect with which I have the honor to be, Sir, Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        